DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 3-12 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a broad range for the thicknesses of the PVC sheet and the CRFTP followed by a narrower recitation of thicknesses, e.g. the CRFTP can have a thickness of less than 0.508 mm, but all of the configurations of the laminated tape require PETG layer having a thickness of 10 mil, or 0.254 mm.  See MPEP 2173.05(c).
Claims 3-12 are rejected as being dependent on indefinite claim 1.
Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 recite broader ranges than the narrow recitations of thickness allowed by the laminate configurations recited in claim 1.  Therefore, claims 8 and 9 are not further limiting the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0308115 to Guhde et al. cited in previous Office action (herein Guhde).
Regarding claim 1, Guhde teaches a thermoplastic-based building product comprising at least one thermoplastic-based support layer corresponding to the layers of poly(vinyl chloride) (herein PVC) sheet and reinforcing flexing layer corresponding to the at least one layer of CRFTP tape of polyethylene terephthalate glycol (herein PETG) (abstract).  Guhde teaches that the thermoplastic-based support layer can be PVC (paragraph 0023) that includes fiber reinforcement (paragraph 0024) and have a thickness of from about 10 to about 490 mils, about 0.254 to about 12.4 mm (paragraph 0027) which overlaps the range recited in instant claim 1.  Guhde also teaches that the reinforcing flexing layer can be a tape containing unidirectional continuous fibers embedded in a binder such as PETG (paragraph 0030) and have a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Guhde teaches that the laminate can contain thermoplastic-based support layers between which are multiple reinforcing flexing layers either bonded together or being spaced apart by more thermoplastic-based support layers (paragraph 0035).  Examiner notes that teaching contemplates laminates that meets the claimed configurations recited in the instant claims.  Guhde teaches that the reinforcing flexing layers can be oriented at 0 or 90 degrees (paragraph 0035).  While Guhde is silent as to the orientation of the thermoplastic-based support layers, it would be obvious to one of ordinary skill in the art to apply the teachings of Guhde regarding the orientation of the fiber-containing reinforcing flexing layers to the fiber-containing thermoplastic-based support layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).  Furthermore, given the limited number of configurations possible with orientations at 0 or 90 degrees, it would be obvious to one of ordinary skill in the art to arrive at the claimed configurations because it amounts to choosing from a finite number of identified, predictable solutions with a reasonably expectation of success.  See MPEP 2143(I)(E).  While Guhde is silent as to the direction in which tensile testing is performed, the method in which the laminate is tested does not limit the structure of the laminate itself.
Regarding claim 3, Guhde teaches all the limitations of claim 1 as discussed above.
Guhde teaches that the thermoplastic-based support layers can be PVC (paragraph 0023) which meets the limitations of being either a polyvinyl chloride homopolymer or a vinyl chloride copolymer.
Regarding claim 4, Guhde teaches all the limitations of claim 3 as discussed above.
Guhde teaches that the thermoplastic-based support layers can contain additives such as “mineral fillers such as talc, calcium carbonate, and the like; an impact modifier, such as acrylic,  methacrylate-styrene-butadiene, chlorinated polyethylene based polymers; a bonding agent; a lubricant; a plasticizer; a stabilizer; an anti-oxidant; an ultra-violet absorber; a dye, a colorant; a pigment; cellulose filler such as cellulose or natural fibers, wood flour, and paper byproducts; a coupling agent; a surfactant, a compatibilizer, an acid scavenger, and the like” (paragraph 0025).  
Regarding claim 5, Guhde teaches all the limitations of claim 1 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 6, Guhde teaches all the limitations of claim 4 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 7, Guhde teaches all the limitations of claim 5 as discussed above.
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 8, Guhde teaches all the limitations of claim 6 as discussed above.
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 9, Guhde teaches all the limitations of claim 7 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 10, Guhde teaches all the limitations of claim 8 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 10.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 11-12, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layers can be oriented at 0 or 90 degrees (paragraph 0035).  While Guhde is silent as to the orientation of the thermoplastic-based support layers, it would be obvious to one of ordinary skill in the art to apply the teachings of Guhde regarding the orientation of the fiber-containing reinforcing flexing layers to the fiber-containing thermoplastic-based support layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Response to Amendment
In view of Applicant’s amendments filed 22 August 2022, previous rejections under 35 U.S.C. 103 have been updated.  New grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) are set forth above.
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Guhde’s teaching of orienting the reinforcing flexing layers at 0 and 90 degrees is limited to only dual-ply tapes and because Guhde teaches that such dual-ply tapes result in cohesive failures, one of ordinary skill in the art would not apply the teachings of orientation of the reinforcing flexing layers to the thermoplastic support layers because there would not be a reasonable expectation of success (Remarks, pages 6-7).  Guhde teaches that the 0 and 90 degree orientations can be combined with more than one thermoplastic support layer (paragraph 0035); therefore, one of ordinary skill in the art would not be limited to only forming dual-ply tapes.  Regarding the cohesive failures, Guhde teaches that the inventive example cited by Applicant is an improvement in terms of stability and a lack of curling over using unidirectional tapes such as in Example 2 (paragraph 0082).  Guhde views a cohesive failure as an indicator of good interlayer adhesion (see paragraph 0074, “The cohesive failure showed bonding of the tape to the matrix”).  Guhde is concerned with the thermal stability of the tapes (paragraph 0004); cohesive failure is not used as a criteria to judge whether a tape is a failure or not (see Example 2 of Guhde, specifically paragraph 0074).  Therefore, given the success criteria established by Guhde, one of ordinary skill in the art would apply the teachings of Guhde regarding the orientation of layers and expect improved thermal stability.  Regarding there being a finite number of orientations for one of ordinary skill in the art to choose from, Guhde teaches only two, 0 and 90 degrees.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783